
	
		III
		111th CONGRESS
		1st Session
		S. RES. 173
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2009
			Mr. Crapo submitted the
			 following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Supporting National Men’s Health
		  Week.
	
	
		Whereas despite advances in medical technology and
			 research, men continue to live an average of more than 5 years less than women,
			 and African-American men have the lowest life expectancy;
		Whereas 9 of the 10 leading causes of death, as defined by
			 the Centers for Disease Control and Prevention, affect men at a higher
			 percentage than women;
		Whereas between ages 45 and 54, men are 3 times more
			 likely than women to die of heart attacks;
		Whereas men die of heart disease at
			 11/2 times the rate of women;
		Whereas men die of cancer at almost
			 11/2 times the rate of women;
		Whereas testicular cancer is 1 of the most common cancers
			 in men aged 15 to 34, and when detected early, has a 96 percent survival
			 rate;
		Whereas the number of cases of colon cancer among men will
			 reach almost 75,590 in 2009, and almost 1/2 of those men
			 will die from the disease;
		Whereas the likelihood that a man will develop prostate
			 cancer is 1 in 6;
		Whereas the number of men developing prostate cancer in
			 2009 will reach more than 192,280, and an estimated 27,360 of them will die
			 from the disease;
		Whereas African-American men in the United States have the
			 highest incidence in the world of prostate cancer;
		Whereas significant numbers of health problems that affect
			 men, such as prostate cancer, testicular cancer, colon cancer, and infertility,
			 could be detected and treated if men’s awareness of such problems was more
			 pervasive;
		Whereas more than 1/2 of the elderly
			 widows now living in poverty were not poor before the death of their husbands,
			 and by age 100, women outnumber men 8 to 1;
		Whereas educating both the public and health care
			 providers about the importance of early detection of male health problems will
			 result in reducing rates of mortality for these diseases;
		Whereas appropriate use of tests such as prostate specific
			 antigen exams, blood pressure screenings, and cholesterol screenings, in
			 conjunction with clinical examination and self-testing for problems such as
			 testicular cancer, can result in the detection of many problems in their early
			 stages and increase the survival rates to nearly 100 percent;
		Whereas women are twice as likely as men to visit the
			 doctor for annual examinations and preventive services;
		Whereas men are less likely than women to visit their
			 health center or physician for regular screening examinations of male-related
			 problems for a variety of reasons, including fear, lack of health insurance,
			 lack of information, and cost factors;
		Whereas National Men’s Health Week was established by
			 Congress in 1994 and urges men and their families to engage in appropriate
			 health behaviors, and the resulting increased awareness has improved
			 health-related education and helped prevent illness;
		Whereas the governors of more than 45 States issue
			 proclamations annually declaring Men’s Health Week in their States;
		Whereas since 1994, National Men’s Health Week has been
			 celebrated each June by dozens of States, cities, localities, public health
			 departments, health care entities, churches, and community organizations
			 throughout the Nation that promote health awareness events focused on men and
			 family;
		Whereas the National Men’s Health Week Internet website
			 has been established at www.menshealthweek.org and features governors’
			 proclamations and National Men’s Health Week events;
		Whereas men who are educated about the value that
			 preventive health can play in prolonging their lifespan and their role as
			 productive family members will be more likely to participate in health
			 screenings;
		Whereas men and their families are encouraged to increase
			 their awareness of the importance of a healthy lifestyle, regular exercise, and
			 medical checkups; and
		Whereas June 15 through June 21, 2009, is National Men’s
			 Health Week, which has the purpose of heightening the awareness of preventable
			 health problems and encouraging early detection and treatment of disease among
			 men and boys: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 annual National Men’s Health Week in 2009; and
			(2)calls upon the
			 people of the United States and interested groups to observe National Men’s
			 Health Week with appropriate ceremonies and activities.
			
